AMERICAN INDEPENDENCE FUNDS TRUST 335 Madison Avenue New York, NY10017 (212) 488-1331 August 11, 2011 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust (the “Registrant” or “Trust”) “Sticker” Supplement Pursuant to Rule497(e) of the Securities Act of 1933, as amended SEC File Numbers: 811-21757; 333-124214 Dear Sir/Madam: The interactive data file included as an exhibit to this filing mirrors the risk/return summary information in a supplement, dated August 5, 2011, to the Prospectus, dated March 1, 2011, for certain series of the Trust – the Stock Fund, the International Alpha Strategies Fund (formerly the International Equity Fund), the U.S. Inflation-Indexed Fund and the Fusion Fund (together, the “Funds”). Such supplement (accession number: 0001324443-11-000061) is incorporated by reference into this Rule 497 Document. The purpose of this filing is to submit an exhibit containing interactive data format risk/return summary information for the Funds using the eXtensible Business Reporting Language (XBRL). Sincerely, /s/ Theresa Donovan Theresa Donovan Secretary
